DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a stack of field effect transistors of claim 1 and a stack of at least two field effect transistors coupled in series must be shown or the feature(s) canceled from the claim(s). No new matter should be entered

Information Disclosure Statement
 The information disclosure statement filed on 09/03/2021 has been considered and
placed in the application file.

Double Patenting
Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11,005,432, over claims 1-8 of U.S. Patent No. 10,581,387 and over claims 1-42 of U.S. Patent No. 10,038,414. Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the limitations/features of the present claims are present in the patented claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Rogougaran U.S. 7,864,133 discloses (please see Fig. 1-2 and related text for details) an analogous circuit having the same basic structure, namely a selector switch (107 of Fig. 1B), a control circuit (155 and/or 157 and/or 159 of Fig. 1A), but lacks the details of the claimed impedance matching network tuner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HIEU P NGUYEN/Primary Examiner, Art Unit 2843